DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 6(A) and 6(B) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities: 
it is suggested to delete the limitations “than the axis of the bush body” (line 3) and “than the axis of the mounting groove” (lines 4-5) (the use of “than” within these limitations is grammatically awkward; it is clear, in view of the specification, specifically figs 3/5, that Claim 8 is requiring the elastic ring to protrude from the mounting groove by a greater amount on the side of the bush body corresponding to the axis of the mounting groove; the use of “than” is not required to capture that concept, and thus those limitations can be deleted);
.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “an amount of deviation” (lines 3-4) should read --the amount of deviation-- (line 2 of the claim already provides antecedent basis for the limitation, subsequent recitations should use the article “the”).  Appropriate correction is required.
Claims 13-15 are objected to because of the following informalities: it is suggested to delete the limitation “than the axis of the mounting groove” (lines 3-4) (the use of “than” within this limitation is grammatically awkward; see also above Claim 8 objection).  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: “rack-and-pinion” (line 1) should read --A rack-and-pinion-- (an article such as “A” should precede the limitation, which conforms to the formatting of Claims 16-22, 27).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-8, 10-11, 13-14, 16-17, 19-20, 22, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 7-8, 10-11, 13-14, 16-17, 19-20, 22-23, respectively, of copending Application No. 16/635,184 (reference application, subsequently referred to as ’184). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 7-8, 10-11, 13-14, 16-17, 19-20, 22-23 of ‘184, respectively, anticipate Claims 7-8, 10-11, 13-14, 16-17, 19-20, 22, 26 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Re 7, Claim 7 of ‘184 discloses: a rack bush, comprising: a bush body, which can be freely expanded and contracted in a radial direction; 5and an elastic ring mounted on the bush body, wherein: the bush body has a mounting groove formed in an outer peripheral surface in a circumferential direction for mounting the elastic ring; and 10an axis of the mounting groove is shifted from an axis of the bush body (Claim 7 of ‘184 is otherwise identical, except it recites a large-diameter part and a small-diameter part, however, large-diameter part and small-diameter part require shift in axes, for example, if large-diameter part and small-diameter part were defined to be the same radius, then they would define a circle with an axis offset from the axis of the bush body).  
Re 8, Claim 8 of ‘184 discloses: wherein: an amount of protrusion of the elastic ring from the mounting groove on the side of the axis of the mounting groove than the axis of the bush body is larger than an amount of 15protrusion from the mounting groove on the side of the axis of the bush body than the axis of the mounting groove (within 
Re 10, Claim 10 of ‘184 discloses: wherein: the bush body has at least one slit formed from one end surface toward the other 10end surface.  
Re 11, Claim 11 of ‘184 discloses: wherein: the bush body has at least one slit formed from one end surface toward the other end surface.  
Re 2013, Claim 13 of ‘184 discloses: wherein: the at least one slit is a plural slits, and the slits are arranged in a circumferential direction of the bush body on the side of the axis of the bush body than the axis of the mounting groove (within ‘184 the side of the small-diameter part corresponds to the side of the axis of the bush body).  
Re 14, Claim 14 of ‘184 discloses: wherein: the at least one slit is a plural slits, and the slits are arranged in a circumferential direction of the bush body on the side of the axis of the bush body than the axis of the mounting 5groove (within ‘184 the side of the small-diameter part corresponds to the side of the axis of the bush body).  
Re 16, Claim 16 of ‘184 discloses: a rack-and-pinion steering mechanism, comprising: a rack bush of claim 7, which supports a load applied to a rack bar while allowing movement of the rack bar in an axial direction; and 15a cylindrical housing, which houses the rack bush while restricting movement of the rack bush in the axial direction, wherein: the rack bush is housed in the housing so that the axis of the bush body is located closer to a reaction force supporting surface, which is an inner peripheral surface of the housing 20opposed to an input direction of a reaction force inputted to the rack bar from a tire via a tie rod linked to the rack bar, than the axis of the mounting 
Re 17, Claim 17 of ‘184 discloses: a rack-and-pinion steering mechanism, comprising: a rack bush of claim 8, which supports a load applied to a rack bar while allowing movement of the rack bar in an axial direction; and a cylindrical housing, which houses the rack bush while restricting movement of 5the rack bush in the axial direction, wherein: the rack bush is housed in the housing so that the axis of the bush body is located closer to a reaction force supporting surface, which is an inner peripheral surface of the housing opposed to an input direction of a reaction force inputted to the rack bar from a tire via a tie rod 10linked to the rack bar, than the axis of the mounting groove (within ‘184 the side of the small-diameter part corresponds to the side of the axis of the bush body).  
Re 19, Claim 19 of ‘184 discloses: a rack-and-pinion steering mechanism, comprising: a rack bush of claim 10, which supports a load applied to a rack bar while allowing movement of the rack bar in an axial direction; and a cylindrical housing, which houses the rack bush while restricting movement of 5the rack bush in the axial direction, wherein: the rack bush is housed in the housing so that the axis of the bush body is located closer to a reaction force supporting surface, which is an inner peripheral surface of the housing opposed to an input direction of a reaction force inputted to the rack bar from a tire via a tie rod 10linked to the rack bar, than the axis of the mounting groove (within ‘184 the side of the small-diameter part corresponds to the side of the axis of the bush body).  
Re 20, Claim 20 of ‘184 discloses: a rack-and-pinion steering mechanism, comprising: a rack bush of claim 11, which supports a load applied to a rack bar while allowing movement of the rack bar in an axial direction; and  15a cylindrical housing, which houses the rack bush while restricting movement of the rack bush in the axial direction, wherein: the rack bush is housed in the housing so that the axis of the bush body is located closer to a reaction force supporting surface, which is an inner peripheral surface of the housing 20opposed to an input direction of a reaction force inputted to the rack bar from a tire via a tie rod linked to the rack bar, than the axis of the mounting groove (within ‘184 the side of the small-diameter part corresponds to the side of the axis of the bush body).  
Re 22, Claim 22 of ‘184 discloses: a rack-and-pinion steering mechanism, comprising: a rack bush of claim 13, which supports a load applied to a rack bar while allowing movement of the rack bar in an axial direction; and  15a cylindrical housing, which houses the rack bush while restricting movement of the rack bush in the axial direction, wherein: the rack bush is housed in the housing so that the axis of the bush body is located closer to a reaction force supporting surface, which is an inner peripheral surface of the housing 20opposed to an input direction of a reaction force inputted to the rack bar from a tire via a tie rod linked to the rack bar, than the axis of the mounting groove (within ‘184 the side of the small-diameter part corresponds to the side of the axis of the bush body).
Re 26, Claim 23 of ‘184 discloses: a rack-and-pinion steering mechanism, comprising: a rack bush of claim 14, which supports a load applied to a rack bar while allowing movement of the rack bar in an axial direction; and  5a cylindrical housing, which 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-8, 10-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaike (US 2015/0204381).
Re 7, Zaike discloses: a rack bush (fig 1, 2), comprising: a bush body, which can be freely expanded and contracted in a radial direction (paragraph [0035] describes radial deformation); 5and an elastic ring (5) mounted on the bush body, wherein: the bush body has a mounting groove (fig 2B, 17) formed in an outer peripheral surface in a circumferential direction for mounting the elastic ring; and 10an axis of the mounting groove is shifted from an axis of the bush body (fig 4 illustrates depth of 17 changes over circumference, which requires axis of 17 to be shift from axis of bush body in same way as disclosed by instant application).  
Re 8, Zaike discloses: wherein: an amount of protrusion of the elastic ring from the mounting groove on the side of the axis of the mounting groove than the axis of the bush body is larger than an amount of 15protrusion from the mounting groove on the side of the axis of the bush body than the axis of the mounting groove (within fig 2, side of axis of mounting groove corresponds to 6 as axis of mounting groove is shifted downwards toward 6; fig 2 illustrates protrusion of 5 out of 17 on side of 6 is greater than protrusion of 5 out of 17 on side of 7).  
Re 10, 11, Zaike discloses: wherein: the bush body has at least one slit (10A-D) formed from one end surface toward the other 10end surface.  
Re 2013, 14, Zaike discloses: wherein: the at least one slit is a plural slits (10A-D is a plurality of slits), and the slits are arranged in a circumferential direction of the bush body on the side of the axis of the bush body than the axis of the mounting groove (10A-D formed only on 6, see paragraph [0042], which corresponds to fig 5 of instant application).  
Claim(s) 7, 9-10, 12-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 2010/0239199).
Re 7, Nakagawa discloses: a rack bush (fig 2, 1), comprising: a bush body, which can be freely expanded and contracted in a radial direction (fig 11, slits 62/63 allow for radial deformation in same way as disclosed by instant application); 5and an elastic ring (27 or 28) mounted on the bush body, wherein: the bush body has a mounting groove (21 or 22 or 23) formed in an outer peripheral surface in a circumferential direction for mounting the elastic ring; and 10an axis of the mounting groove is shifted from an axis of 
Re 9, Nakagawa discloses: wherein: an amount of deviation of the axis of the mounting groove from the axis of the bush body is set so that a sum of a radius of the outer peripheral surface of the bush body and an amount of deviation of the axis of the mounting groove from the axis of the bush body is larger 5than or equal to a sum of a radius of a groove bottom of the mounting groove and a wire diameter of an elastic body constituting the elastic ring (limitations of Claim 9 require elastic ring to not protrude out from groove; non-protruding portion of 27/28 disposed entirely within grooves and thus Nakagawa reads on limitations of Claim 9).  
Re 10, 12, Nakagawa discloses: wherein: the bush body has at least one slit (62) formed from one end surface toward the other 10end surface. 
 Re 13, 15, Nakagawa discloses: wherein: the at least one slit is a plural slits (figs 11-12 illustrate plural 62), and the slits are arranged in a circumferential direction of the bush body on the side of the axis of the bush body (side of bush body is one half of bush body, two slits sit on each half of bush body) than the axis of the mounting groove.
Allowable Subject Matter
Claims 18, 21, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656